Citation Nr: 1809261	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limited/painful motion due to left knee patellofemoral pain and iliotibial band syndrome and osteoarthritis.   

2.  Entitlement to a rating in excess of 10 percent for lateral instability due to left knee patellofemoral pain syndrome and osteoarthritis. 

3.  Entitlement to a rating in excess of 10 percent for limited/painful motion due to right knee patellofemoral and osteoarthritis, to include restoration of a 20 percent rating.  

4.  Entitlement to a rating in excess of 10 percent for lateral instability due to right knee patellofemoral pain syndrome and osteoarthritis. 

5.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine strain with degenerative arthritis.  

6.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service connected disability.  

7.  Entitlement to service connection for chronic fatigue, to include as secondary to service connected disability.  

8.  Entitlement to service connection for bilateral hand numbness, to include as due to upper spine disability.  

9.  Entitlement to service connection for diabetes with hypertension.  

10.  Entitlement to service connection for a respiratory disability.  

11.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to March 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The claims for increased compensation for the service connected knee disabilities are on appeal from an October 2011 statement of the case (SOC) and the remaining claims listed on the Title page are on appeal from a December 2015 SOC.   

In August 2017, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C. § 7107(c) (2012).  A transcript from this hearing is of record.  The undersigned held the record open for 30 days following this hearing for the submission of additional private clinical evidence, and additional private clinical records, accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration of such, was received in September 2017. 

The record reflects a January 2008 rating decision that denied service connection for disabilities to include diabetes with hypertension, bilateral arm numbness, and a psychiatric disorder.  As a timely appeal was not perfected with respect to this decision, it is final and requires the submission of new and material evidence to be reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007).  Following review of the evidence and contentions of record, to include in sworn testimony to the undersigned-the credibility of which must be presumed true for the purpose of determining whether new and material evidence has been received to reopen a claim as set forth in Justus v. Principi, 3 Vet. App. 510, 513 (1992)-received since this final decision, and based on the low threshold or making such a determination, the undersigned finds that new and material evidence has been received to reopen the claims for service connection for diabetes with hypertension, bilateral arm numbness, and a psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The reopened claims for service connection for these disabilities have been characterized-based on consideration of the record and contentions of the Veteran, to include as presented in testimony to the undersigned-as listed on the Title Page.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As an initial matter, in testimony at the August 2017 hearing, the Veteran reported that he was scheduled for an MRI of his knees and consultation by a private surgeon later that month.  The additional private treatment records received in September 2017 do not reflect evidence of such, and the AOJ will be directed below to obtain any the records from this reported treatment.  The AOJ will also be directed to obtain any additional pertinent private treatment records that have not been submitted, as well as updated VA treatment records, which are currently of record dated through March 2017.   

With respect to the claims for increased ratings for the service connected knee disabilities, while the record reflects reports from a recent VA knee examination conducted in February 2017, the findings therein with respect to the nature of the Veteran's knee disability during flare-ups are not in complete compliance with the recent holding of U.S. Court of Appeals for Veterans Claims (Court) in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

In Sharp, the Court noted that the VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans, and that the examination in question in that case was inadequate because the examiner, although acknowledging that the Appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id.  The February 2017 VA knee examination reports in the instant appeal similarly noted that although the Veteran complained of flare-ups accompanied by pain, weakness, fatigability or incoordination that significantly limited functional ability with flare-ups, estimates as to the impact on range of motion in degrees could not be provided because the Veteran was not examined during a flare-up.  Thus, as the February 2017 VA knee examination findings are inadequate with respect to flare-ups under the Court's holding in Sharp, the AOJ will be requested to arrange for another VA knee examination that includes estimates as to the functional impairment caused by flare-ups in accordance with the holding in Sharp.  Barr v. Nicholson, 21 Vet. App. 303, 307(2007) (holding that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Turning to the matter of the compensation assigned for the service connected lumbar spine disability, the Veteran was last afforded a VA examination to assess the severity of this disability in 2015, and his description of the symptoms associated with this disability in sworn testimony to the undersigned suggests possible worsening of this disability since the 2015 VA examination.  As such, the AOJ will be directed to provide the Veteran with a VA compensation examination to assess the severity the service of the service connected lumbar spine disability.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  This examination will also afford the opportunity for consideration of, in addition to Sharp, another recent Court decision pertaining to the rating of musculoskeletal disabilities; namely, Correia v. McDonald, 28 Vet. App 15 (2016).  In Correia, the Court, as applicable to the claim for an increased rating for the service connected lumbar spine disability, noted that 38 C.F.R. § 4.59 requires that joint examinations include testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  

With respect to the claims for service connection on appeal, the undersigned finds that based on a review of the clinical evidence in light of the contentions of the Veteran, VA examinations addressing these claims are necessary to fulfill the duty to  assist.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Of relevance in making this determination are service treatment reports reflecting complaints of depression, shortness of breath, and upper spine pain (see Report of Medical History collected in conjunction with the Medical Evaluation Board at separation from service).  Also of relevance is post service clinical evidence that includes an impression of excessive fatigue found to be most likely related to the Veteran's medications on a September 2015 VA outpatient treatment report and multiple post service clinical reports reflecting a variously diagnosed psychiatric disorder and diagnoses of diabetes and hypertension.  Post service treatment for arm numbness and shortness of breath is also demonstrated.  

In making the above determination, the undersigned recognizes that the Veteran was afforded a VA psychiatric examination in July 2015 that resulted in diagnosis of a personality disorder, for which service connection cannot be granted as a matter of law, and a conclusion that the criteria for a diagnosis of an acquired psychiatric disorder were not met, review of the record otherwise reveals various diagnoses of an acquired psychiatric disability, to include depression and anxiety (see eg. reports from March 2016 private psychiatric impatient treatment) and bipolar disorder (see eg. September 15, 2015, VA outpatient treatment report).  Moreover, and of particular relevance given the assertions linking a psychiatric disability to service-connected disability, the record also reflects an August 2010 VA psychiatric examination that resulted in a diagnosis of "[d]epressoin, not otherwise specified (as likely as not caused by service-connected and nonservice-connected factors)."  Given this conflict in the clinical evidence and in short, a VA psychiatric examination to clarify the matter of whether the Veteran has an acquired psychiatric disability that is etiologically related to service or service-connected disability is necessary in this case.  Id., Barr, supra.  

Finally with respect to the claim for TDIU, as the resolution of the other claims being remanded could impact the adjudication of the claim for TDIU, the adjudication of this claim by the Board must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies, to include from the reported MRI of the knees and orthopedic surgeon referenced at the hearing before the undersigned.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all records of VA outpatient treatment dated after March 2017.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 5103A(b)(2) (2012) and 38 C.F.R. § 3.159(e) (2017).

3.  Arrange for VA examinations to determine the severity of the Veteran's service connected thoracolumbar spine and knee disabilities.  The electronic record should be made available to each examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint should be accomplished.  If any examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner(s) must also address functional impairment, if any, during flare-ups.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record.

4.  Arrange for VA examinations to address the claims for service connection on appeal.  The VA electronic record should be provided to each examiner for review.  Responses to the following are requested:  

1) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a psychiatric disorder that is etiologically related to service or to service connected disability, to include by way of aggravation?  [The attention of the examiner is particularly directed to the in-service psychiatric complaints and post service clinical evidence linking a psychiatric disorder to other medical disabilities] 

2) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has chronic fatigue that is etiologically related to service or to service connected disability, to include by way of aggravation? [The attention of the examiner is particularly directed to the asserted link between medication for service connected disability and the development of chronic fatigue and the referenced post service clinical evidence linking fatigue to the Veteran's medications].

3) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a disability manifested as bilateral hand numbness that is etiologically related to service, to include as a result of radiating pain associated with the upper spine complaints demonstrated therein?  [The attention of the examiner is particularly directed to a possible post-service cause of such problems given the complaints of cervical spine with pain radiating to the upper extremities described on private clinical reports following a July 1999 automobile accident].  

4) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diabetes with hypertension is etiologically related to service or was manifested to a compensable degree within one year of separation from service?  

5) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a respiratory disorder that is etiologically related to service?  [The attention of the examiner is particularly directed to the referenced complaints of shortness of breath in service as well as a possible post-service cause of such problems in light of the complaints of shortness of breath demonstrated on private treatment reports beginning in January 2013 following confinement in a smoking car]. 

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  In rendering the opinions,  consideration of any assertions of continuity of relevant symptomatology from service to present time should be documented.

5.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims that have been remanded.  If a benefit sought on appeal remains denied, the AOJ shall issue an appropriate supplemental statement of the case. 
After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




